Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 06, 2021 has been entered.
                                                Status of the Application
2.  Claims 1-5 and 7-20 are pending under examination. Claim 6 is canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive in view of following reasons.
Response to Arguments:
3. The rejection of claims under obviousness type of double patenting has been withdrawn in view of the terminal disclaimers.
4. The rejection of claims under 35 USC 112, first paragraph has been withdrawn in view of the amendment.
                                                     Informalities
5. The following informalities are noted:
              (i) Claim 1, 14, recite removal tool. It should have been cell removal tool.

              (iii) claim 1 recites a reagent. It should have been ‘a cell lysis reagent’, to be consistent with the step of ‘performing’ lysis within the set of chambers using the reagent’ in claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 112
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


a) Claims 1-5 and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 recites the limitation "the cell removal tool" in line 1.  There is insufficient antecedent basis for this limitation in the claim because the claim only recites removal tool and does not have support for cell removal tool.
    b)  Claims 12-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Nonstatutory Double Patenting
7. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.  uspto. gov/ patents/ process/ file/ efs/ guidance/eTD-info-I.jsp. 
A. Claims 1-5 and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,975,422 (the‘422 hereafter). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 1-5 and 7-20 are generic to all that is recited in claims 1-20 of the patent ‘422. That is, the instant claims fall entirely within the scope of claims 1-20 of the patent ‘422 and obvious over the claims 1-20 of the patent ‘422. Specifically the method for capturing the target cells in a single cell format, flowing a reagent, lysing the captured cells within the set of chambers, 
B. Claims 1-5 and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.  10,533,936 (the ‘936 hereafter). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 1-5 and 7-20 are generic to all that is recited in claims 1-20 of the patent ‘936. That is, the instant claims fall entirely within the scope of claims 1-20 of the patent ‘936 and obvious over the claims 1-20 of the patent ‘936. Specifically the method for capturing the target cells in a single cell format, flowing a reagent, lysing the selected cells within the set of chambers moving the cellular components and analyzing by amplification of the instant claims are within the scope of the claims 1-20 of the patent ‘936, The only difference is in wording the method which is considered obvious over the claims in the patent ‘936. Therefore the instant claims are obvious over the claims in the patent ‘936.
C. Claims 1-5 and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.  10, 481, 077 (the ‘077 hereafter). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 1-5 and 7-20 are generic to all that is recited in claims 1-20 of the patent ‘077. That is, the instant claims fall entirely within the scope of claims 1-20 of the patent ‘077 and obvious over the claims 1-20 of the patent ‘077. Specifically the method for capturing the target cells in a single cell format, 
                                             Conclusion
No claims are allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ pair/PrivatePair. Should you have questions on access to the Private PAIR system, 

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637